Exhibit 10.1

 

AGREEMENT

 

This Agreement (this “Agreement”) is made and entered into as of October 17,
2016 by and among Depomed, Inc. (the “Company”) and the entities and natural
persons set forth in the signature pages hereto (collectively, “Starboard”)
(each of the Company and Starboard, a “Party” to this Agreement, and
collectively, the “Parties”).

 

RECITALS

 

WHEREAS, the Company and Starboard have engaged in various discussions and
communications concerning the Company’s business, financial performance and
strategic plans;

 

WHEREAS, as of the date hereof, Starboard has a beneficial ownership interest in
shares of common stock of the Company (the “Common Stock”) totaling, in the
aggregate, 6,015,000 shares, or approximately 9.8% of the Common Stock issued
and outstanding on the date hereof;

 

WHEREAS, Starboard has called for a special meeting of Depomed shareholders to
be held on November 15, 2016 (the “Special Meeting”) for the purpose of removing
and replacing the Board of Directors of the Company (the “Board”); and

 

WHEREAS, as of the date hereof, the Company and Starboard have determined to
come to an agreement with respect to the composition of the Board and certain
other matters, as provided in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

 

1.                                      Board Appointments and Related
Agreements.

 

(a)           Board Appointments.

 

(i)            The Company agrees that immediately following the execution of
this Agreement, the Board and all applicable committees of the Board shall take
all necessary actions (including by increasing the size of the Board to up to
nine members) to appoint James P. Fogarty, Robert G. Savage and James L. Tyree
(each a “New Director” and, collectively, the “New Directors”) as directors of
the Company.  Prior to the date of this Agreement, the New Directors have
submitted to the Company (1) a fully completed copy of the Company’s standard
director & officer questionnaire (the “D&O Questionnaire”), and (2) an executed
letter in the form attached hereto as Exhibit A (the “Nominee Letter” together
with the D&O Questionnaire, the “Nomination Documents”).

 

(ii)           During the Standstill Period (as defined below), if any New
Director or any Replacement Director (as defined below) is unable or unwilling
to serve as a director, resigns as a director or is removed as a director prior
to the expiration of the Standstill Period (as defined below), and at such time
Starboard beneficially owns in the aggregate at least the lesser

 

--------------------------------------------------------------------------------


 

of (x) 3.0% of the Company’s then outstanding Common Stock and (y) 1,845,233
shares of Common Stock (subject to adjustment for stock splits,
reclassifications, combinations and similar adjustments), Starboard shall have
the ability to recommend a substitute person(s) in accordance with this
Section 1(a)(ii) (any such replacement nominee shall be referred to as a
“Replacement Director”).  Any Replacement Director must be (A) reasonably
acceptable to the Board (such acceptance not to be unreasonably withheld),
(B) qualify as “independent” pursuant to Nasdaq Stock Market listing standards,
(C) have the relevant financial and business experience to be a director of the
Company, and (D) independent of Starboard (for the avoidance of doubt, the
nomination by Starboard of such person to serve on the board of another company
shall not (in and of itself) cause such person not to be deemed independent of
Starboard).  The Nominating and Corporate Governance Committee shall make its
determination and recommendation regarding whether such Replacement Director
meets the foregoing criteria within five (5) business days after (1) such
nominee has submitted to the Company the Nomination Documents required for the
New Directors in Section 1(a)(i) and (2) representatives of the Board have
conducted customary interview(s) of such nominee.  The Company shall use its
reasonable best efforts to conduct any interview(s) contemplated by this section
as promptly as practicable, but in any case, assuming reasonable availability of
the nominee, within ten (10) business days after Starboard’s submission of such
nominee.  In the event the Nominating and Corporate Governance Committee does
not accept a person recommended by Starboard as the Replacement Director,
Starboard shall have the right to recommend additional substitute
person(s) whose appointment shall be subject to the Nominating and Corporate
Governance Committee recommending such person in accordance with the procedures
described above.  Upon the recommendation of a Replacement Director nominee by
the Nominating and Corporate Governance Committee, the Board shall vote on the
appointment of such Replacement Director to the Board no later than five
(5) business days after the Nominating and Corporate Governance Committee
recommendation of such Replacement Director; provided, however, that if the
Board does not elect such Replacement Director to the Board pursuant to this
Section 1(a)(ii), the Parties shall continue to follow the procedures of this
Section 1(a)(ii) until a Replacement Director is elected to the Board.  Upon a
Replacement Director’s appointment to the Board, the Board and all applicable
committees of the Board shall take all necessary actions to appoint such
Replacement Director to any applicable committee of the Board of which the
replaced director was a member immediately prior to such director’s resignation
or removal.  Until such time as any Replacement Director is appointed to any
applicable committee, one of the other New Directors (as designated by
Starboard) will serve as an interim member of such applicable committee.  For
purposes of this agreement, the terms “beneficial owner” and “beneficial
ownership” shall have the respective meanings as set forth in Rule 13d-3
promulgated by the U.S. Securities and Exchange Commission under the Exchange
Act (as defined below).  In furtherance of this Section 1(a)(ii), Starboard
shall provide notice to the Company no later than two business days after its
beneficial ownership ceases to satisfy the minimum threshold established in this
Section 1(a)(ii).

 

(iii)          The Company agrees that the size of the Board shall not be
increased beyond nine (9) members prior to the date of the 2017 Annual Meeting
of Shareholders (the “2017 Annual Meeting”).

 

--------------------------------------------------------------------------------


 

(b)           Committee Appointments.

 

(i)            Subject to the Company’s corporate governance guidelines and
NASDAQ rules and applicable laws, the Board and all applicable committees of the
Board shall take all actions necessary to ensure that reasonably promptly and no
later than seven business days following the date of this Agreement and at all
times thereafter during the Standstill Period, each committee of the Board,
including any new committee(s) that may be established, includes at least one
New Director.

 

(ii)           Without limiting Section 1(b)(i), during the Standstill Period,
the Board shall give the New Directors the same due consideration for membership
to any committee of the Board as any other independent director.

 

(c)           Additional Agreements.

 

(i)            Starboard agrees that it will cause its controlled Affiliates and
Associates to comply with the terms of this Agreement and shall be responsible
for any breach of this Agreement by any such controlled Affiliate or Associate. 
As used in this Agreement, the terms “Affiliate” and “Associate” shall have the
respective meanings set forth in Rule 12b-2 promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended, or
the rules or regulations promulgated thereunder (the “Exchange Act”) and shall
include all persons or entities that at any time during the term of this
Agreement become Affiliates or Associates of any person or entity referred to in
this Agreement.

 

(ii)           Upon execution of this Agreement, Starboard hereby irrevocably
withdraws, and hereby agrees that it will take all action necessary to cause
Starboard Value and Opportunity Master Fund Ltd to irrevocably withdraw (i) its
letter dated September 16, 2016 regarding the calling of the Special Meeting
such that no such Special Meeting shall be called or held, and (ii) any related
materials or notices submitted to the Company in connection therewith.  Each
member of Starboard shall immediately cease all efforts, direct or indirect, in
furtherance of the Special Meeting and any related solicitation in connection
with the Special Meeting, including any proposal regarding the removal or
nomination of directors, and Starboard shall take all other actions that the
Company may reasonably request to give effect to the provisions of this
Section 1(c)(ii).

 

(iii)          Promptly following the execution of this Agreement, the Company
will amend its Amended and Restated Bylaws (the “Bylaws”) such that with respect
to the Company’s 2017 Annual Meeting, the period of time during which
shareholders may submit a notice of nomination or notice of the proposal of
other business at the 2017 Annual Meeting will begin on March 15, 2017 and end
on April 15, 2017.  Such Bylaw provision shall not be amended prior to the 2017
Annual Meeting without Starboard’s prior consent.

 

(iv)          The Company agrees to use reasonable best efforts to hold the 2017
Annual Meeting no earlier than June 15, 2017 and no later than July 14, 2017.

 

--------------------------------------------------------------------------------


 

2.                                      Standstill Provisions.

 

(a)           Starboard agrees that, from the date of this Agreement until 12:01
a.m., Eastern time, on March 15, 2017 (the “Standstill Period”), neither it nor
any of its Affiliates or Associates under its control will, and it will cause
each of its Affiliates and Associates under its control not to, directly or
indirectly, in any manner:

 

(i)            engage in any solicitation of proxies or consents or become a
“participant” in a “solicitation” (as such terms are defined in Regulation 14A
under the Exchange Act) of proxies or consents (including, without limitation,
any solicitation of consents that seeks to call a special meeting of
shareholders and any exempt solicitation under Rule 14a-2(b)(1) under the
Exchange Act), in each case, with respect to securities of the Company;

 

(ii)           form, join or in any way participate in any “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to the Common
Stock (other than a “group” that includes all or some of the entities or persons
identified on Exhibit B, but does not include any other entities or persons not
identified on Exhibit B as of the date hereof); provided, however, that nothing
herein shall limit the ability of an Affiliate of Starboard to join the “group”
following the execution of this Agreement, so long as any such Affiliate agrees
to be bound by the terms and conditions of this Agreement;

 

(iii)          deposit any Common Stock in any voting trust or subject any
Common Stock to any arrangement or agreement with respect to the voting of any
Common Stock, other than any such voting trust, arrangement or agreement solely
among the members of Starboard and otherwise in accordance with this Agreement;

 

(iv)          seek, or encourage any person or entity, to submit nominations in
furtherance of a “contested solicitation” for the election or removal of
directors with respect to the Company or seek, encourage or take any other
action with respect to the election or removal of any directors; provided,
however, that nothing in this Agreement shall prevent Starboard or its
Affiliates or Associates from taking actions in furtherance of identifying
director candidates in connection with the 2017 Annual Meeting so long as such
actions do not create a public disclosure obligation for Starboard or the
Company and are not publicly disclosed by Starboard or its representatives or
Affiliates and are undertaken on a basis reasonably designed to be confidential
and in accordance in all material respects with Starboard’s normal practices in
the circumstances;

 

(v)           (A) make any proposal for consideration by shareholders at any
annual or special meeting of shareholders of the Company, (B) make any offer or
proposal (with or without conditions) with respect to any merger, acquisition,
recapitalization, restructuring, disposition or other business combination
involving Starboard and the Company, (C) affirmatively solicit a third party to
make an offer or proposal (with or without conditions) with respect to any
merger, acquisition, recapitalization, restructuring, disposition or other
business combination involving the Company, or publicly encourage, initiate or
support any third party in making such an offer or proposal, (D) publicly
comment on any third party proposal regarding any merger, acquisition,
recapitalization, restructuring, disposition, or other business combination with
respect to the

 

--------------------------------------------------------------------------------


 

Company by such third party prior to such proposal becoming public or (E) call
or seek to call a special meeting of shareholders;

 

(vi)          seek, alone or in concert with others, representation on the
Board, except as specifically permitted in Section 1;

 

(vii)         seek to advise, encourage, support or influence any person or
entity with respect to the voting or disposition of any securities of the
Company at any annual or special meeting of shareholders, except in accordance
with Section 1; or

 

(viii)        make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any Party.

 

(b)           Nothing in Section 2(a) shall be deemed to limit the exercise in
good faith by the New Directors of their fiduciary duties solely in his capacity
as directors of the Company and in a manner consistent with their and
Starboard’s obligations under this Agreement.

 

3.                                      Representations and Warranties of the
Company.

 

The Company represents and warrants to Starboard that (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles and (c) the execution, delivery and performance of this Agreement by
the Company does not and will not (i) violate or conflict with any law, rule,
regulation, order, judgment or decree applicable to the Company, or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both would constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document or agreement to which the Company is a party or
by which it is bound.

 

4.                                      Representations and Warranties of
Starboard.

 

Starboard represents and warrants to the Company that (a) the authorized
signatory of Starboard set forth on the signature page hereto has the power and
authority to execute this Agreement and any other documents or agreements to be
entered into in connection with this Agreement and to bind Starboard thereto,
(b) this Agreement has been duly authorized, executed and delivered by
Starboard, and is a valid and binding obligation of Starboard, enforceable
against Starboard in accordance with its terms, except as enforcement thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles, (c) the execution of this
Agreement, the consummation of any of the transactions contemplated hereby, and
the fulfillment of the terms hereof, in each case in accordance with the terms
hereof, will not conflict with, or result in a breach or violation of the
organizational documents of Starboard as

 

--------------------------------------------------------------------------------


 

currently in effect, (d) the execution, delivery and performance of this
Agreement by Starboard does not and will not (i) violate or conflict with any
law, rule, regulation, order, judgment or decree applicable to Starboard, or
(ii) result in any breach or violation of or constitute a default (or an event
which with notice or lapse of time or both would constitute such a breach,
violation or default) under or pursuant to, or result in the loss of a material
benefit under, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document, agreement, contract, commitment,
understanding or arrangement to which such member is a party or by which it is
bound, (e) as of the date of this Agreement, Starboard beneficially owns in the
aggregate 6,015,000 shares of Common Stock and (f) as of the date hereof, other
than as disclosed herein or in the Press Release defined in Section 5 below,
Starboard does not currently have, and does not currently have any right to
acquire, any interest in any other securities of the Company (or any rights,
options or other securities convertible into or exercisable or exchangeable
(whether or not convertible, exercisable or exchangeable immediately or only
after the passage of time or the occurrence of a specified event) for such
securities or any obligations measured by the price or value of any securities
of the Company or any of its controlled Affiliates, including any swaps or other
derivative arrangements designed to produce economic benefits and risks that
correspond to the ownership of Common Stock, whether or not any of the foregoing
would give rise to beneficial ownership, and whether or not to be settled by
delivery of Common Stock, payment of cash or by other consideration, and without
regard to any short position under any such contract or arrangement).

 

5.                                      Press Release.

 

Promptly following the execution of this Agreement, the Company and Starboard
shall jointly issue a mutually agreeable press release (the “Press Release”)
announcing certain terms of this Agreement in the form attached hereto as
Exhibit C.  Prior to the issuance of the Press Release and subject to the terms
of this Agreement, neither the Company (including the Board and any committee
thereof) nor Starboard shall issue any press release or make public announcement
regarding this Agreement or the matters contemplated hereby without the prior
written consent of the other Party.  During the Standstill Period, neither the
Company nor Starboard nor the New Directors shall make any public announcement
or statement that is inconsistent with or contrary to the terms of this
Agreement.

 

6.                                      Specific Performance.

 

Each of Starboard, on the one hand, and the Company, on the other hand,
acknowledges and agrees that irreparable injury to the other Party hereto would
occur in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that such
injury would not be adequately compensable by the remedies available at law
(including the payment of money damages).  It is accordingly agreed that
Starboard, on the one hand, and the Company, on the other hand (the “Moving
Party”), shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof, and the other Party hereto
will not take action, directly or indirectly, in opposition to the Moving Party
seeking such relief on the grounds that any other remedy or relief is available
at law or in equity.  This Section 6 is not the exclusive remedy for any
violation of this Agreement.

 

--------------------------------------------------------------------------------


 

7.                                      Expenses.

 

The Company shall reimburse Starboard for its reasonable, documented
out-of-pocket fees and expenses (including legal expenses) incurred in
connection with Starboard’s involvement at the Company, including, but not
limited to, the Special Meeting, its Schedule 13D filings and the negotiation
and execution of this Agreement, provided that such reimbursement shall not
exceed $1,000,000 in the aggregate.

 

8.                                      Severability.

 

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.  It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable.  In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.

 

9.                                      Notices.

 

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (a) upon receipt, when delivered
personally; (b) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending Party); (c) upon confirmation of receipt, when sent by email (provided
such confirmation is not automatically generated); or (d) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the Party to receive the same.  The addresses and
facsimile numbers for such communications shall be:

 

If to the Company:

 

Depomed, Inc.
7999 Gateway Blvd., Suite 300
Newark, California 94560

Attention:                                         James A. Schoeneck

Matthew M. Gosling

Email:                                                           
jschoeneck@depomed.com

mgosling@depomed.com

 

With a copy (which shall not constitute notice) to:

 

Gibson, Dunn & Crutcher LLP
200 Park Avenue

New York, New York 10166
Attention:                                         Eduardo Gallardo

Email:                                                           
egallardo@gibsondunn.com

 

--------------------------------------------------------------------------------


 

if to Starboard:

 

Starboard Value LP
777 Third Avenue, 18th Floor

New York, New York 10017

Attention:                                         Jeffrey C. Smith

Email:                                                           
JSmith@starboardvalue.com

 

With a copy (which shall not constitute notice) to:

 

Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, New York 10019
Attention:                                         Steve Wolosky

Andrew M. Freedman

Email:                                                           
swolosky@olshanlaw.com

afreedman@olshanlaw.com

 

10.                               Applicable Law.

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of California without reference to the conflict of
laws principles thereof.  By its execution and delivery of this Agreement, each
of the parties hereto hereby irrevocably and unconditionally agrees for itself
that any legal action, suit or proceeding with respect to any matter under or
arising out of or in connection with this Agreement or for recognition or
enforcement of any judgment in any such action, suit or proceeding may be
brought, on a non-exclusive basis, in any federal or state court of competent
jurisdiction in any California State or federal court sitting in Santa Clara
County.  By execution and delivery of this Agreement, each of the parties hereto
irrevocably accepts and submits itself to the non-exclusive jurisdiction of any
such court, generally and unconditionally, with respect to any such action, suit
or proceeding and waives any defense of forum non conveniens or based upon venue
if such action, suit or proceeding is brought in accordance with this
provision.  Each party hereby irrevocably and unconditionally waives, and agrees
not to assert, by way of motion or as a defense, counterclaim or otherwise, in
any action or proceeding arising out of or relating to this Agreement, (i) any
claim that it is not personally subject to the jurisdiction of the courts in
California as described herein for any reason, (ii) that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) and (iii) that (A) the suit, action or proceeding in any such court
is brought in an inconvenient forum, (B) the venue of such suit, action or
proceeding is improper or (C) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts.

 

11.                               Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been

 

--------------------------------------------------------------------------------


 

signed by each of the Parties and delivered to the other Party (including by
means of electronic delivery or facsimile).

 

12.                               Mutual Non-Disparagement.

 

Subject to applicable law, each of the Parties covenants and agrees that, during
the Standstill Period or if earlier, until such time as the other Party or any
of its agents, subsidiaries, affiliates, successors, assigns, officers, key
employees or directors shall have breached this section, neither it nor any of
its respective agents, subsidiaries, affiliates, successors, assigns, officers,
key employees or directors, shall in any way publicly criticize, disparage, call
into disrepute or otherwise defame or slander the other Party or such other
Party’s subsidiaries, affiliates, successors, assigns, officers (including any
current officer of a Party or a Party’s subsidiaries who no longer serves in
such capacity following the execution of this Agreement), directors (including
any current director of a Party or a Party’s subsidiaries who no longer serves
in such capacity following the execution of this Agreement), employees,
shareholders, agents, attorneys or representatives, or any of their businesses,
products or services, in any manner that would reasonably be expected to damage
the business or reputation of such other Party, their businesses, products or
services or their subsidiaries, affiliates, successors, assigns, officers (or
former officers), directors (or former directors), employees, shareholders,
agents, attorneys or representatives.

 

13.                               Securities Laws.

 

Starboard acknowledges that it is aware, and will advise each of its
representatives who are informed as to the matters that are the subject of this
Agreement, that the United States securities laws may prohibit any person who
has received from an issuer material, non-public information from purchasing or
selling securities of such issuer or from communicating such information to any
other person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell such securities.

 

14.                               Entire Agreement; Amendment and Waiver;
Successors and Assigns; Third Party Beneficiaries; Term.

 

This Agreement contains the entire understanding of the Parties with respect to
its subject matter.  There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties other
than those expressly set forth herein.  No modifications of this Agreement can
be made except in writing signed by an authorized representative of each the
Company and Starboard.  No failure on the part of any Party to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such Party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.  All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law.  The
terms and conditions of this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the Parties hereto and their respective
successors, heirs, executors, legal representatives, and permitted assigns.  No
Party shall assign this Agreement or any rights or obligations hereunder
without, with respect to Starboard, the prior written consent of the Company,
and with respect to the Company, the prior written consent of Starboard.  This

 

--------------------------------------------------------------------------------


 

Agreement is solely for the benefit of the Parties and is not enforceable by any
other persons or entities.  This Agreement shall terminate at the end of the
Standstill Period, except the provisions of Section 13 and 14, which shall
survive such termination.

 

[The remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

DEPOMED, INC.

 

 

By:

/s/ James A. Schoeneck

 

Name:

James A. Schoeneck

Title

Chief Executive Officer

 

 

 

 

 

STARBOARD VALUE AND

STARBOARD VALUE GP LLC

OPPORTUNITY MASTER FUND LTD

By:

Starboard Principal Co LP,

By:

Starboard Value LP,

 

its member

 

its investment manager

 

 

STARBOARD PRINCIPAL CO LP

STARBOARD VALUE AND

By:

Starboard Principal Co GP LLC,

OPPORTUNITY S LLC

 

its general partner

By:

Starboard Value LP,

 

 

its manager

STARBOARD PRINCIPAL CO GP LLC

 

 

STARBOARD VALUE AND

STARBOARD VALUE R GP LLC

OPPORTUNITY C LP

 

By:

Starboard Value R LP,

 

 

its general partner

 

 

 

STARBOARD VALUE R LP

 

By:

Starboard Value R GP LLC,

 

 

its general partner

 

 

 

STARBOARD VALUE LP

 

By:

Starboard Value GP LLC,

 

 

its general partner

 

 

 

By:

/s/ Jeffrey C. Smith

 

 

Name:

Jeffrey C. Smith

 

Title:

Authorized Signatory

 

 

 

 

 

 

By:

/s/ Jeffrey C. Smith

 

 

Name:

Jeffrey C. Smith

 

Individually and as attorney-in-fact for Mark R. Mitchell and Peter A. Feld

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOMINEE LETTER

 

[Date]

 

Attention: Board of Directors

Depomed, Inc.
7999 Gateway Blvd., Suite 300
Newark, California 94560

 

Re:                             Consent

 

Ladies and Gentlemen:

 

This letter is delivered pursuant to Section 1(a)(i) of the Agreement, dated as
of October 17, 2016 (the “Agreement”), by and among Depomed, Inc. (the
“Company”) and Starboard (as defined therein).  Capitalized terms used herein
but not defined shall have the meaning set forth in the Agreement.

 

I agree that, after the date hereof, I will provide to the Company, as requested
by the Company from time to time, such information as the Company is entitled to
reasonably receive from other members of the Board and as is required to be
disclosed in proxy statements or other reports or filings under applicable law
or securities exchange listing requirements.

 

At all times while serving as a member of the Board, I agree to comply with all
policies, procedures, processes, codes, rules, standards and guidelines
applicable to Board members, including the Company’s Code of Business Conduct
and Ethics, securities trading policies, anti-hedging policies, Regulation
FD-related policies, director confidentiality policies and corporate governance
guidelines, in each case that have been identified to me, and preserve the
confidentiality of the Company’s business and information, including discussions
or matters considered in meetings of the Board or Board committees.  I
acknowledge and agree that the foregoing obligations are in addition to the
fiduciary and common law duties of any director of a California corporation.

 

Sincerely,

 

 

 

 

 

 

 

Name:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD

STARBOARD VALUE AND OPPORTUNITY S LLC

STARBOARD VALUE AND OPPORTUNITY C LP

STARBOARD VALUE R LP

STARBOARD VALUE LP

STARBOARD VALUE GP LLC

STARBOARD PRINCIPAL CO LP

STARBOARD PRINCIPAL CO GP LLC

STARBOARD VALUE R GP LLC

JEFFREY C. SMITH

MARK R. MITCHELL

PETER A. FELD

GAVIN T. MOLINELLI

OHN J. DELUCCA

JAMES P. FOGARTY

PETER A. LANKAU

GAVIN T. MOLINELLI

MARY K. PENDERGAST

ROBERT G. SAVAGE

JAMES L. TYREE

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

PRESS RELEASE

 

[g187088ks05i001.gif]

Depomed and Starboard Announce Settlement Agreement

 

- Depomed Board to Include Three New Independent Directors -

 

- Starboard to Withdraw Request for Special Meeting -

 

Newark, CA — October 17, 2016 - Depomed Inc. (NASDAQ: DEPO) today announced that
it has entered into a settlement agreement (“Agreement”) with its second largest
shareholder, Starboard Value LP (together with its affiliates, “Starboard”),
regarding the composition of the Depomed, Inc. (the “Company” or “Depomed”)
Board of Directors (the “Board”). Starboard has agreed to withdraw its proxy
solicitation and Special Shareholder Meeting request, thereby cancelling the
previously scheduled November 15, 2016 Special Shareholder Meeting.

 

Under the terms of the Agreement, three independent directors appointed by
Starboard, James P. Fogarty, Robert G. Savage and James L. Tyree, will join the
six current directors on Depomed’s Board.

 

“We are pleased to have reached this agreement with Starboard, which we believe
is in the best interests of our shareholders,” said Jim Schoeneck, President and
CEO of Depomed. “We are confident that we are aligned to deliver significant
value to our shareholders.”

 

In connection with entering into the Agreement, the Board amended the Company’s
Bylaws (“Bylaws”) to move the window for shareholders to make nominations of
directors at, and bring other shareholder proposals before, the 2017 Annual
Meeting of Shareholders to March 15, 2017 through April 15, 2017. As part of the
Agreement, Starboard, which is a 9.8% shareholder in the Company, has agreed to
certain standstill restrictions until the beginning of this nomination period.

 

“We are pleased to have reached an agreement to work with Depomed.  We believe
the addition of these three highly qualified directors will add to the
experience in the boardroom and expect that the board and management team will
focus on delivering significant value for shareholders,” said Jeffrey C. Smith,
Chief Executive Officer and Chief Investment Officer of Starboard Value.

 

The complete Agreement and the amended Bylaws will be included as exhibits to
the Company’s current report on Form 8-K, which will be filed with the
Securities and Exchange Commission.

 

About Depomed

 

Depomed is a leading specialty pharmaceutical company focused on enhancing the
lives of the patients, families, physicians, providers and payors we serve
through commercializing innovative products for pain and neurology related
disorders. Depomed markets six medicines with areas of focus that include mild
to severe acute pain, moderate to severe chronic pain, neuropathic pain,
migraine and breakthrough cancer pain. Depomed is headquartered in Newark,
California. To learn more about Depomed, visit www.depomed.com.

 

--------------------------------------------------------------------------------


 

About Starboard Value LP

 

Starboard Value LP is a New York-based investment adviser with a focused and
fundamental approach to investing in publicly traded U.S. companies. Starboard
invests in deeply undervalued companies and actively engages with management
teams and boards of directors to identify and execute on opportunities to unlock
value for the benefit of all shareholders.

 

“Safe Harbor” Statement under the Private Securities Litigation Reform Act of
1995. The statements that are not historical facts contained in this release are
forward-looking statements that involve risks and uncertainties including, but
not limited to risks detailed in the Company’s Securities and Exchange
Commission filings, including the Company’s most recent Annual Report on
Form 10-K and most recent Quarterly Report on Form 10-Q. The inclusion of
forward-looking statements should not be regarded as a representation that any
of the Company’s plans or objectives will be achieved. You are cautioned not to
place undue reliance on these forward-looking statements, which speak only as of
the date hereof. The Company undertakes no obligation to publicly release the
result of any revisions to these forward-looking statements that may be made to
reflect events or circumstances after the date hereof or to reflect the
occurrence of unanticipated events.

 

Investor Contact:

 

Depomed, Inc.

 

Christopher Keenan
VP, Investor Relations and Corporate Communications
510-744-8000
ckeenan@depomed.com

 

Media Contacts:

 

Joele Frank, Wilkinson Brimmer Katcher

 

Eric Brielmann
415-869-3950

 

Andy Brimmer / Adam Pollack
212-355-4449

 

--------------------------------------------------------------------------------